[DO NOT PUBLISH]

               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT
                         _________________________           FILED
                                                    U.S. COURT OF APPEALS
                                 No. 10-15751         ELEVENTH CIRCUIT
                                                          JUNE 4, 2012
                             Non-Argument Calendar
                                                           JOHN LEY
                          _________________________
                                                            CLERK

                      D.C. Docket No. 1:09-cv-03311-RGV

ALLEN STAMPS,
individually,
REGINA STAMPS,
individually and as Next Friends of,
H.S., Incapacitated,
S.S., a minor child,
J.S., a minor child,

                                                            Plaintiffs-Appellants,

                                       versus

GWINNETT COUNTY SCHOOL DISTRICT,
GWINNETT COUNTY BOARD OF EDUCATION,

                                                           Defendants-Appellees.

                       _____________________________

                   Appeal from the United States District Court
                      for the Northern District of Georgia
                     ______________________________

                                  (June 4, 2012)

Before TJOFLAT and PRYOR, and KRAVITCH, Circuit Judges.
PER CURIAM:

      Allen Stamps, his wife, Regina Stamps, and their three children, H.S., S.S.,

and J.S., appeal the judgment in favor of the Gwinnett County School District. The

Stamps challenge, under the Individuals with Disabilities Education Improvement

Act, the programs devised by the District to educate their children, who suffer from

genetic and neurological disorders, in public schools instead of their home. The

Stamps argue that the District Court failed to give adequate weight to the expert

opinion of the children's treating physician. We affirm.

      "Whether an educational program provided an adequate education under the

Act "'is a mixed question of law and fact subject to de novo review.'" Draper v.

Atlanta Indep. Sch. Svs.. 518 F.3d 1275, 1284 (11th Cir. 2008) (quoting CPv. Leon

Cntv. Sch. Bd. Fla.. 483 F.3d 1151, 1155 (11th Cir. 2007)). We review findings of

fact for clear error, id, ever mindful that the District Court is required to “accord

‘due weight’ to administrative findings.” Loren F. Ex rel. Fisher v. Atlanta Indep.

Sch. Svs.. 349 F.3d 1039, 1314 (11th Cir. 2003). “To that end, administrative

findings ‘are considered to be prima facie correct, and if a reviewing court fails to

adhere to them, it is obligated to explain why.’” Id. at 1314 n.5 (quoting MM v.

Sch. Dist. Of Greenville Cntv.. 303 F.3d 523, 531 (4th Cir. 2002)). “Where the

district court does not receive any additional evidence or testimony, this court


                                            2
stands ‘in the same shoes as the district court in reviewing the administrative

record and may, therefore accept the conclusions of the [administrative law judge]

and district court that are supported by the record and reject those that are not.’”

Id. at 1314 (quoting M.L. v. Fed Way Sch. Dist.. 341 F.3d 1052, 1062 (9th Cir.

2003)).

      The administrative law judge did not clearly err in finding that the programs

devised by the district are reasonably calculated to provide the children an

adequate education in the least restrictive environment and that the children are

capable of attending public school. Dr. Batlle's testimony did not establish that

H.S., S.S., and J.S. had to be educated at home because they had a nonspecific

immune deficiency. Batlle testified that the children's immune deficiency did not

require preventative treatment, they did not have a “bonafide primary immune

deficiency,” their immune systems “[would] improve just like anybody” with age,

and the children had not been sick in several years. Batlle's testimony was

consistent with the opinion of an expert in pediatric infectious diseases who, after

reviewing the children's medical records and speaking briefly with Batlle, found

that the children “would have the same probability of getting sick” as other

children and that, because “they did not have any severe or unusual infections,”

they should not have “any restrictions on their socialization activities, be it school


                                           3
or going to community functions.” Although Batlle opined that home tutoring had

prevented the children from contracting illnesses, Batlle had not recommended that

tutors follow any health protocols in the Stamps' home, and the record established

that the public schools would provide a more sterile environment for the children.

In contrast to the Stamps, who disinfected only intermittently the areas of their

home and materials used for teaching, the schools regularly cleaned the children's

tools and work spaces between teaching sessions. The District placed each child in

a school that could accommodate his or her specific needs for hygiene and level of

disability, and the Executive Director of Special Education for the District testified

that, if the children became ill, they would receive “intermittent homebound

instruction.”

                We AFFIRM the judgment in the favor of the District.




                                           4